Title: To James Madison from James Leander Cathcart, 22 June 1803
From: Cathcart, James Leander
To: Madison, James


					
						No. 7
						Sir,
						Leghorn June 22nd. 1803
					
					By the last post from Naples, I have heard nothing relative to the capture of Mr. Smith. My 

correspondent merely mentions the departure of the Prudent Captn. Croningshield.  From an almost uninterrupted 

series of misfortunes which literally commenced before I was born & seems to be assiduous in persecuting me 

through life I have become naturally credulous in believing reports which excite sensibility & the more acute the 

greater impression they leave behind them. Nevertheless I have condemn’d the account given in the Florence 

gazette to a full quarantine which will not expire before I hear from Barbary. My writing to our Consuls can be of 

no detriment to us and my advice will anticipate any similar event.
					The enclosed communication from my correspondent Mr. William Higgins an English merchant at Malta 

gave me inexpressible satisfaction  I will give it you verbatim.
					Malta May 24th. 

1803
					We have no news here.  The Adams arrived yesterday, but the Comodore with the John Adams are 

cruizing off Tripoli.  The last vessel has brought in the Tripoline Lord high Admirals ship, which she took going 

into Tripoli in direct violation of the pass given her.  She is certainly a good prize ’tho I imagine the Comodore 

will not condemn her before he hears from home.  I most sincerely hope that the last part of this gentlemans 

communication may be only presumption, for surely common sense would dictate to Comodore Morris the line 

of conduct he ought to pursue on the capture of the above vessel which has been so long an incumbrance to us 

& which the Bashaw values so highly that he seems determined to repossess her cost what it will.
					If Comodore Morris proceeds immediately before Tripoli with his prize how humiliating it will be to the 

Bashaw to see his Admirals ship with the Tripolitan flag flying beneath the American his vice Admiral who 

commands her caught in a palpable falshood his views frustrated & a number of his subjects prisoners.  You may 

recollect how much the Bashaws pride was wounded when the Portuguese Comodore Campbell captured this 

said ship in May 1799.  The result you know was, that the Bashaw of Tripoli in consequence of having this ship & 

crew deliver’d up to him concluded a Peace with Portugal & paid Comodore Campbell the sum of 11,250 dollars 

in cash.  This event has already been detail’d to government & I gave Comodore Morris the perusal of the 

whole negotiation; pray why ought we not to anticipate as happy a conclusion.  I would not hesitate a moment 

was I in the Comodore’s place, to have the Ship appraized & to then deliver her to the Bashaw as a premium for 

signing the Treaty & would confide in the equity of government for the prize money due the officers & seamen 

who captured her, not doubting but they would take a pleasure in giving them encouragement in order to excite a 

spirit of enterprize.  Her intrinsic value is a mere trifle for she is old & wont be fit for service for more than an 

other year & bears so small a proportion to the value of the object it is meant to secure, that it is certainly 

worthy a trial.  When we consider that said Vessel is navigated under the sanction of being the Emperor of 

Morocco’s property have we not reason to fear that if the above plan is not pursued & she is detain’d at Malta 

until advise is sent home & government decide upon the merit of the cause & sends instructions how to dispose 

of that bundle of boards, that the Bashaw of Tripoli will in the mean time influence the Emperor of Morocco to 

declare war against us in consequence of said vessel being furnish’d with the Emperors passport ever since last 

September.  They both undoubtedly will deny her being captured entering Tripoli & if the Emperors cruizers are 

ready for sea they may capture a number of our vessels before the Comodore is inform’d of the declaration of 

war; I am in hopes he will foresee the possibility of this event & act with such address & decision as will 

effectually counteract the views of the Bashaw of Tripoli.  We have now the peace of our Country within our grasp 

and can force that Regency  to terms congenial to our feelings.  We ought to embrace the favorable moment & 

not trifle too much with our good fortune lest that capricious lady should reverse the scene by permitting the 

Cruisers either of Morocco or Tripoli to capture our vessels & enslave our fellow Citizens, & how they have 

escaped so long is to me the greatest miracle in nature, for this sea is full of unarm’d Americans & in one 

instance when I was coming down in the Chesapeake in company with all our force in the mediterranean off 

Cape de Gatt on the 22nd: of March we fell in with six sail of American merchantmen which would all have been 

captured had they fallen in with one small cruiser of Tripoli.
					Facts speak for themselves, & this serves as well to prove that the risque of navigating this sea is much 

greater than is generally imagined at home, as it does that the want of enterprize of our enemy has been our 

greatest protection.  Should any thing transpire worthy your attention it shall be the subject of an other 

communication.  I am with the most perfect respect & esteem SirYour most Obnt. Servt.
					
						James Lear. Cathcart
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
